***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                JEFFREY A. REINER ET AL. v.
                 MICHAEL D. REINER ET AL.
                        (AC 44380)
                 Bright, C. J., and Moll and DiPentima, Js.

                                  Syllabus

The plaintiff sought, inter alia, a declaratory judgment from the trial court
   determining the manner in which the plaintiff’s buy out of the defendant’s
   interest in certain parcels of real property pursuant to their settlement
   agreement was to be calculated. The settlement agreement provided
   that the buyout amount would be based on the fair market value of
   each property multiplied by the defendant’s interest in each property.
   The parties disagreed as to whether ‘‘interest,’’ as used in the settlement
   agreement, meant equitable interest or a percentage of the fair market
   value of the property, without taking into account any existing mort-
   gages. This court, in a prior action between the parties, had determined
   that the settlement agreement was ambiguous with respect to the calcu-
   lation of the buyout amount. In the present case, the trial court, noting
   that it was bound by this court’s prior decision, determined that the
   term ‘‘interest’’ meant ‘‘equitable interest’’ and, accordingly, that the
   calculation of the buyout amount required consideration of the existing
   mortgages on the properties. On the defendant’s appeal to this court,
   held that the trial court properly determined that the buyout amount
   for the defendant’s interests in the properties was to be calculated by
   multiplying his percentage interest in each property by the difference
   of its fair market value minus any outstanding mortgage debt: contrary
   to the defendant’s claim, the trial court’s reliance on § 201 of the
   Restatement (Second) of Contracts in resolving the underlying action,
   rather than § 220 of the Restatement (Second) of Contracts, was not
   improper because § 220 was not applicable, as the word ‘‘interest’’ as
   used in the settlement agreement had no habitual or customary meaning,
   § 201 was applicable because the parties attached different meanings
   to the term ‘‘interest,’’ and there was ample evidence to support the
   trial court’s determination that the defendant had reason to know that
   the plaintiff believed that the term, as used in the settlement agreement,
   meant ‘‘equitable interest’’ because the defendant was aware of the
   mortgages on the properties and, as an attorney specializing in transac-
   tional real estate, he should have known that he did not have legal title
   to the mortgaged properties and was unable to convey a full legal interest
   in his share of the fair market value of the properties; moreover, the
   trial court’s decision not to ascribe any weight to certain e-mails between
   the defendant, his attorney and the plaintiff’s attorney, in which the
   plaintiff’s attorney indicated that the buyout amount was to be deter-
   mined by value, not equity, and which the defendant claimed showed
   that the plaintiff knew of the defendant’s interpretation of the term
   ‘‘interest,’’ was not clearly erroneous because the e-mails were sent after
   the agreement was negotiated, there was evidence that the plaintiff’s
   attorney was not involved in the negotiations and was unaware of the
   mortgages encumbering the properties, and there was no evidence that
   the plaintiff had read the e-mails, discussed them with his attorney, or
   agreed with his attorney’s interpretation of how the buyout amount
   should be calculated; furthermore, contrary to the defendant’s claims,
   the trial court’s conclusion as to the proper interpretation of the term
   ‘‘interest’’ did not conflict with the plain language of the agreement,
   which was ambiguous, and the trial court properly considered both the
   entire language of the agreement and evidence beyond the language of
   the agreement when making its factual findings regarding the intent of
   the parties; additionally, the defendant inadequately briefed his claim
   that equity required that the mortgage encumbering one of the properties
   not be included in the calculation of the buyout amount for that property
   because the mortgage was taken out solely to fund security deposits
   on the property that had not previously been funded due to the alleged
   mismanagement of the plaintiff, and, even if the claim had been ade-
   quately briefed, the issue did not involve a determination of equity but,
   rather, the interpretation of the contract, and there was no evidence
   that the parties intended to treat the mortgage on that property differ-
   ently than the mortgages on the other properties.
           Argued April 12—officially released July 26, 2022

                          Procedural History

  Action for, inter alia, a judgment declaring that the
calculation of the purchase price required to be paid
for certain real properties under a settlement agreement
take into account outstanding mortgage debt, brought
to the Superior Court in the judicial district of Hartford
and tried to the court, Schuman, J.; judgment for the
named plaintiff, from which the named defendant
appealed to this court. Affirmed.
  Gary J. Greene, for the appellant (named defendant).
   Richard P. Weinstein, with whom, on the brief, was
Sarah Black Lingenheld, for the appellee (named plain-
tiff).
                          Opinion

  BRIGHT, C. J. In this declaratory judgment action,
the defendant Michael D. Reiner appeals from the judg-
ment of the trial court rendered in favor of the plaintiff
Jeffrey A. Reiner.1 On appeal, the defendant claims that
the court erred in concluding that the term ‘‘interest,’’ as
used in the buyout provisions of the parties’ settlement
agreement (agreement), meant ‘‘equitable interest’’ and,
thus, that the buyout amount for the defendant’s inter-
ests in certain parcels of real property is equal to his
percentage interest in each property multiplied by the
difference of the fair market value of the property minus
any outstanding mortgage debt. We disagree and,
accordingly, affirm the judgment of the trial court.
   This dispute between brothers returns to us after our
decision in Reiner v. Reiner, 190 Conn. App. 268, 210
A.3d 668 (2019). In Reiner, we affirmed, albeit on differ-
ent grounds, the trial court’s order denying the plain-
tiff’s motion to enforce the parties’ agreement pursuant
to Audubon Parking Associates Ltd. Partnership v.
Barclay & Stubbs, Inc., 225 Conn. 804, 811–12, 626 A.2d
729 (1993) (Audubon),2 after concluding that the buyout
provisions in the agreement, which stated that the plain-
tiff would buy out the defendant’s interests in certain
properties after the death of the parties’ mother, were
not clear and unambiguous.3 See Reiner v. Reiner,
supra, 283–84. The plaintiff subsequently filed the
underlying action in the Superior Court wherein he
sought a declaratory judgment determining ‘‘the calcu-
lation of the purchase price for the [defendant’s] ‘inter-
est[s]’ in [the] properties . . . .’’ In its memorandum
of decision dated October 30, 2020, the court deter-
mined that, ‘‘for the purposes of the buyout provisions
of the agreement, ‘interest’ shall mean equitable inter-
est, or [the defendant’s] share of the fair market value
of the property minus the outstanding mortgage debt.’’
This appeal challenges the court’s determination.
   Our opinion in Reiner sets forth the following rele-
vant facts and procedural history. ‘‘The [defendant] and
the [plaintiff] are brothers who were two of the three
primary beneficiaries of four irrevocable trusts (Reiner
Trusts) that were established by their parents, Eleanore
Reiner and Leo P. Reiner.4 The [plaintiff] was the sole
trustee of the Reiner Trusts. The Reiner Trusts owned
several parcels of real property (Reiner Trusts proper-
ties) that had a substantial value; however, a majority
of the properties were encumbered by mortgages. Elea-
nore Reiner also was the sole member of 711 Farm-
ington, LLC, and Canton Gateway, LLC. 711 Farmington,
LLC, and Canton Gateway, LLC, each owned a single
parcel of real property, both of which were encumbered
by a mortgage. After a dispute arose regarding the
Reiner Trusts properties, the [defendant], in 2011, com-
menced the [prior] action and several other parallel
actions against the [plaintiff] alleging that he tortiously
had mismanaged the Reiner Trusts properties. On July
5, 2012, the [defendant], the [plaintiff], and several other
individuals and entities associated with the Reiner
Trusts executed a settlement agreement to resolve the
[prior] action, the parallel actions, and other disputes.
. . . The agreement contained several provisions in
which the [plaintiff] agreed to buy out the [defendant’s]
interests in certain properties after the death of Elea-
nore Reiner. The following buyout provisions are
directly at issue . . . .
   ‘‘Section 1 (a) of the agreement provides: ‘[The plain-
tiff] shall buyout [the defendant’s] interests in the
Reiner Trusts and the Reiner Trusts [p]roperties by
paying cash to [the defendant] in proportion to his inter-
ests therein no later than 280 days following Eleanore
Reiner’s death. The buy-out amount payable to [the
defendant] for his interests in the Reiner Trusts will be
based on the fair market value of each of the Reiner
Trusts [p]roperties at the time of Eleanore Reiner’s
death, multiplied by [the defendant’s] interests in each
[Reiner] Trust[s] [p]roperty with a deduction of ten
(10%) percent to compensate for a minority discount
and for the fact that there is no real estate brokerage
commission.’ Section 1 (b) of the agreement detailed
the manner in which the fair market value for each of
the Reiner Trusts properties was to be determined. The
parties also agreed that the parties’ ‘interests’ in the
Reiner Trusts properties accurately were set forth in
the ‘ ‘‘Trust Property Schedule,’’ ’ which was attached
to the agreement. . . .
   ‘‘Section 2 of the agreement provides in relevant part:
‘In connection with the execution and delivery of this
[a]greement, Eleanore Reiner will immediately transfer,
by [w]arranty [d]eeds (i) her interests (as sole member
of 711 Farmington, LLC) in [711 Farmington Avenue,
West Hartford (711 Farmington)] as follows: two thirds
(2/3) to [the plaintiff] and one-third (1/3) to [the defen-
dant] . . . and (ii) her interests (as sole member of
Canton Gateway, LLC) in [50 Albany Turnpike, Canton
(Canton Gateway)] as follows: three fourths (3/4) to
[the plaintiff] and one-fourth (1/4) to [the defendant]
. . . . Such transfers are being made upon the follow-
ing conditions . . . .
   ‘‘ ‘[The plaintiff] shall buy out [the defendant’s] inter-
ests in each [of] 711 Farmington and Canton Gateway
by paying cash to [the defendant] no later than 280 days
following Eleanore Reiner’s death. The determination
of the fair market value of 711 Farmington and Canton
Gateway will be based on the same formula and terms
used to determine the fair market value of the Reiner
Trust[s] [p]roperties provided for in [§] 1 (a) of this
[a]greement above except that the valuation shall be
subject only to a four percent (4%) discount, not ten
percent (10%). [The plaintiff] will have 280 days from
the date of Eleanore Reiner’s death, to obtain financing
and consummate the buyout.’ . . .
   ‘‘On April 7, 2017,5 the [plaintiff] filed the motion to
enforce the agreement that [was] the subject of [the]
appeal [in Reiner]. Therein, he argued that certain buy-
out provisions of the agreement had been triggered as
a result of the recent death of Eleanore Reiner, and
that a dispute existed between himself and the [defen-
dant] as to the interpretation of those provisions. In
particular, Eleanore Reiner’s death triggered the [plain-
tiff’s] obligation, under § 2 of the agreement, to buy out
the [defendant’s] one-third interest in 711 Farmington
and his one-quarter interest in Canton Gateway. Her
death also triggered the [plaintiff’s] obligation, under § 1
of the agreement, to buy out the [defendant’s] interest in
the Reiner Trusts properties, including 603 Farmington
Avenue in Hartford [603 Farmington]. The [defendant]
and the [plaintiff] were unable to reach an agreement
on how to determine the price that the [plaintiff] was
to pay the [defendant] for his interests in the properties.
The [plaintiff] claimed that the buyout price of the
[defendant’s] interests is intended to be calculated as
the [defendant’s] proportionate interest in the equity in
the properties, after deducting the debt secured by any
mortgages, less the percentage discounts. The [plaintiff]
requested that the court adjudicate the dispute by
enforcing the agreement in accordance with his inter-
pretation.
   ‘‘On April 17, 2017, the [defendant] filed an objection
to the [plaintiff’s] motion to enforce the agreement.
Therein, the [defendant] disagreed with the [plaintiff’s]
interpretation and advanced his own contrary interpre-
tation of the agreement. The [defendant] maintained
that the settlement agreement clearly and unambigu-
ously provides that the buyout amount is to be ‘ ‘‘based
on the fair market value’’ of each of the properties,’
which amount did not include consideration of the
existing mortgages on the properties.
   ‘‘On August 10, 2017, the [plaintiff] filed a supplemen-
tal memorandum in support of his motion to enforce
the agreement. In his supplemental memorandum, the
[plaintiff] argued that the agreement clearly and unam-
biguously provides that the amount of the buyout must
take into consideration the mortgages on the properties.
The [plaintiff] argued that a contrary interpretation
would be in conflict with Connecticut mortgage juris-
prudence, and would result in an absurd result in the
form of a substantial unintended windfall for the [defen-
dant].6
   ‘‘On October 23, 2017, following an Audubon hearing,
the court issued a memorandum of decision in which it
denied the [plaintiff’s] motion to enforce the agreement
and concluded that the agreement was clear and unam-
biguous in conformance with the [defendant’s] interpre-
tation [that the buyout amount for the defendant’s inter-
ests does not include consideration of the existing
mortgages on the properties].’’ (Footnote added; foot-
notes in original; footnotes omitted.) Reiner v. Reiner,
supra, 190 Conn. App. 270–76.
   The plaintiff appealed to this court, claiming that
‘‘the clear and unambiguous language of the agreement
specifies that the buyout amount is the [defendant’s]
equitable interest in the properties, namely, the fair
market value of the properties less the amount of any
mortgage encumbrances.’’ Id., 270, 279. In response,
the defendant argued ‘‘that the [trial] court properly
determined that the agreement clearly and unambigu-
ously provides that the buyout amount is the fair market
value of the properties without regard to any debt asso-
ciated with the properties.’’ Id., 279. We disagreed with
both parties and instead concluded that, because each
party had set forth a reasonable interpretation of the
buyout provisions, the agreement was ‘‘ambiguous with
respect to the method of calculation of the buyout
amounts . . . .’’ Id., 283. Accordingly, we held that the
court had ‘‘properly denied the [plaintiff’s] motion to
enforce the agreement, [but] it incorrectly determined
that the agreement [was] clear and unambiguous
. . . .’’ Id., 284.
   Thereafter, on June 28, 2019, the plaintiff filed with
the trial court in this action a three count complaint
alleging (1) breach of the agreement (count one), (2)
breach of the implied covenant of good faith and fair
dealing (count two), and (3) that ‘‘[a] dispute exists
between the parties as to the calculation of the purchase
price for the [defendant’s] ‘interest(s)’ in said properties
which requires judicial determination’’ (count three).
On July 17, 2019, the defendant filed an answer and
raised five special defenses: breach of the agreement,
collateral estoppel, res judicata, waiver, and that the
plaintiff sought damages that were not allowed under
the agreement. With respect to the plaintiff’s complaint,
both the parties and the court construed the third count
as seeking a declaratory judgment concerning the mean-
ing of the agreement’s buyout provisions. The parties
further agreed that ‘‘the court’s determination on the
declaratory judgment count would be binding on the
remaining counts of the complaint as well as the follow-
ing related actions: Rhino Real Estate Investors, LLC
v. JAR Partners, LLC, Superior Court, judicial district
of Hartford, Docket No. CV-XX-XXXXXXX-S [Rhino Real
Estate I]; Rhino Real Estate Investors, LLC v. JAR
Partners, LLC, Superior Court, judicial district of Hart-
ford, Docket No. CV-XX-XXXXXXX-S [Rhino Real Estate
II];7 and Reiner v. Reiner, Superior Court, judicial dis-
trict of Hartford, Docket No. CV-XX-XXXXXXX-S, which
was the original action that generated the appeal [in
Reiner].’’8 (Footnote added.)
  A three day trial to the court was held on the plaintiff’s
declaratory judgment count on October 1, 2 and 6, 2020.
At trial, the plaintiff argued that ‘‘interest,’’ as used in
the buyout provisions, meant ‘‘equitable interest’’ and
that, accordingly, the buyout amount for the defendant’s
interests in 603 Farmington, 711 Farmington, and Can-
ton Gateway required consideration of the existing
mortgages on those properties. Conversely, the defen-
dant argued that the parties had not intended to include
the existing mortgages in the calculations for the buyout
amount.
   On October 30, 2020, the court issued a memorandum
of decision wherein it adopted the plaintiff’s proposed
interpretation, stating: ‘‘The court finds that each party
had a consistent and sincere belief that the agreement
embodied his interpretation of the word ‘interest.’ Abby
Reiner Delales, the daughter of [the plaintiff] who nego-
tiated on his behalf, believed in good faith that ‘interest’
meant equitable interest, so that [the plaintiff’s] buyout
payment would equal the value of [the defendant’s]
equity in the properties. At the same time, [the defen-
dant] earnestly believed that ‘interest’ meant percentage
of ownership, so that the buyout payment would equal
his percentage of the properties’ fair market value.
There is no parol evidence that undermines either par-
ty’s position. The court places no reliance on the various
claimed admissions against interest in the case, as the
court views them as improvident or lacking in proba-
tive value.
   ‘‘Under these circumstances, the most logical conclu-
sion is that there was no meeting of the minds. . . .
However, the parties have not pleaded that claim and
in fact have admitted that a valid contract exists. . . .
Accordingly, the court lacks authority to find that there
was no meeting of the minds. . . .
  ‘‘The court must look for the next best solution. The
Appellate Court stated that, while it found that each side
had a reasonable interpretation of the buyout provisions
and, as a result, the language of the contract was ambig-
uous, it did not ‘decide which party has the better inter-
pretation.’ . . . The court must therefore look for the
better or more reasonable interpretation.
   ‘‘The court finds some guidance in the Restatement
(Second) of Contracts, which our appellate courts have
cited in contract cases. . . . Section 201 (2) provides
in part as follows: ‘Where the parties have attached
different meanings to a promise or agreement or a term
thereof, it is interpreted in accordance with the meaning
attached by one of them if at the time the agreement
was made . . . (b) that party had no reason to know
of any different meaning attached by the other, and the
other had reason to know the meaning attached by the
first party.’ . . .
   ‘‘In this case, the court finds no basis to say that [the
plaintiff] or [Delales] had ‘reason to know’ that [the
defendant] believed that ‘interest’ meant percentage of
fair market value. On the other hand, [the defendant]
did have reason to know that [the plaintiff] and [Delales]
believed that ‘interest’ meant equitable interest. At the
time of the agreement, [the defendant] had been an
attorney for over twenty-five years specializing in trans-
actional real estate, business, and mortgage cases. Sev-
eral exhibits and the testimony of [the defendant] estab-
lish that [the defendant] knew of the existence of
mortgages on all three of the subject properties at the
time of the agreement . . . . As a real estate attorney,
[the defendant] had reason to know that Connecticut
follows the title theory of mortgages and that, therefore,
he did not have legal title to properties encumbered by
mortgages. Thus, he could not convey a full legal inter-
est in his share of the fair market value of the three
properties. . . . Further, logically, [the plaintiff] would
only want to pay the lesser of the two possible prices
for the property. For all these reasons, [the defendant]
had reason to know that [the plaintiff] believed that
‘interest’ referred to equitable interest and not to full
legal interest.
   ‘‘Accordingly, the court, following the Restatement,
interprets the agreement in accordance with the mean-
ing attached to it by [the plaintiff]. Therefore, for the
purposes of the buyout provisions of the agreement,
‘interest’ shall mean equitable interest, or [the defen-
dant’s] share of the fair market value of the property
minus the outstanding mortgage debt.’’ (Citations omit-
ted.) This appeal followed.9
  On appeal, the defendant claims that the court erred
in holding that the term ‘‘interest’’ meant ‘‘equitable
interest’’ and, accordingly, that the buyout amount for
the defendant’s interests in the properties must include
consideration of the existing mortgages. The defendant
primarily contends that this holding was error because,
in reaching this result, the court relied on the wrong
section of the Restatement (Second) of Contracts and
ignored crucial evidence that supported the defendant’s
interpretation of the buyout provisions. We are not per-
suaded.10
   As a preliminary matter, we first address the applica-
ble standard of review. The defendant maintains that,
because the agreement ‘‘contains definitive contract
language . . . the determination [of] what the parties
intended by their contractual commitments is a ques-
tion of law subject to plenary review.’’ Conversely, the
plaintiff argues that, because this court determined in
Reiner that the language at issue is ambiguous, we
should apply the clearly erroneous standard of review
because a determination as to what the parties intended
their agreement to mean is a fact driven inquiry. We
agree with the plaintiff.
  Although the interpretation of definitive, unambigu-
ous contract language is a question of law subject to
plenary review, in Reiner, we concluded ‘‘that the agree-
ment is ambiguous with respect to the method of calcu-
lation of the buyout amounts because the intent of the
parties is not clear and certain from the language of
the agreement.’’ Reiner v. Reiner, supra, 190 Conn. App.
283. ‘‘When the language of a contract is ambiguous,
the determination of the parties’ intent is a question of
fact, and the trial court’s interpretation is subject to
reversal on appeal only if it is clearly erroneous.’’ (Inter-
nal quotation marks omitted.) David M. Somers & Asso-
ciates, P.C. v. Busch, 283 Conn. 396, 403, 927 A.2d 832
(2007); see also DeLeo v. Equale & Cirone, LLP, 202
Conn. App. 650, 659, 246 A.3d 988 (‘‘[t]o the extent that
the trial court has made findings of fact, our review is
limited to deciding whether such findings were clearly
erroneous’’ (internal quotation marks omitted)), cert.
denied, 336 Conn. 927, 247 A.3d 577 (2021). Accordingly,
the defendant’s claim is properly reviewed under the
clearly erroneous standard of review.11
   ‘‘A finding of fact is clearly erroneous when there is
no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.
. . . Because it is the trial court’s function to weigh
the evidence and determine credibility, we give great
deference to its findings. . . . In reviewing factual find-
ings, [w]e do not examine the record to determine
whether the [court] could have reached a conclusion
other than the one reached. . . . Instead, we make
every reasonable presumption . . . in favor of the trial
court’s ruling.’’ (Internal quotation marks omitted.)
David M. Somers & Associates, P.C. v. Busch, supra,
283 Conn. 403.
   We now address the merits of the defendant’s appeal.
The defendant first claims that the court erred in hold-
ing that the buyout provisions require consideration of
the existing mortgages because the court incorrectly
relied on § 201 of the Restatement (Second) of Con-
tracts when it instead should have relied on § 220 of
the Restatement (Second) of Contracts. We are not
persuaded.
   Section 201 (2) provides in relevant part: ‘‘Where the
parties have attached different meanings to a promise
or agreement or a term thereof, it is interpreted in
accordance with the meaning attached by one of them
if at the time the agreement was made . . . (b) that
party had no reason to know of any different meaning
attached by the other, and the other had reason to know
the meaning attached by the first party.’’ 2 Restatement
(Second), Contracts § 201, p. 83 (1981). Section 220, on
the other hand, provides: ‘‘(1) An agreement is interpre-
ted in accordance with a relevant usage if each party
knew or had reason to know of the usage and neither
party knew or had reason to know that the meaning
attached by the other was inconsistent with the usage.
(2) When the meaning attached by one party accorded
with a relevant usage and the other knew or had reason
to know of the usage, the other is treated as having
known or had reason to know the meaning attached
by the first party.’’ Id., § 220, p. 147.
  According to the defendant, the court should have
applied § 220 when interpreting the parties’ agreement
because what is at issue with regard to the agreement is
the parties’ usage of the word ‘‘interest.’’ The defendant
further contends that had the court applied § 220 in
interpreting the parties’ agreement, the court would
have concluded that the defendant’s interpretation of
the term ‘‘interest’’ (as meaning legal interest, and not
equitable interest) controlled. We conclude that § 220
has no application in the present case.
   The interpretative guidance provided by § 220 does
not broadly apply to any usage of a term. Instead,
‘‘usage,’’ as used in § 220, specifically pertains to
‘‘usages’’ that are a ‘‘habitual or customary practice.’’ 2
Restatement (Second), supra, § 219, p. 146. Further,
such a ‘‘usage’’ exists only when ‘‘few or many people
use a word or phrase to convey a standard meaning
or several standard meanings and develop a common
understanding of the meaning or meanings.’’ Id., com-
ment (b), p. 146. The defendant cannot claim that his
interpretation of the term ‘‘interest’’ was based on a
habitual or customary usage of the term or that the
term has a standard meaning that is understood by a
group of people. The defendant did not present any
evidence of such a usage to the court and, instead, his
testimony concerning the meaning of ‘‘interest’’ was
based solely on his personal understanding of that term
as used in the agreement. We further conclude, as we
explained in Reiner, that the word ‘‘interest,’’ as used
in real estate transactions such as the ones at issue in
this case, has no habitual or customary meaning that
is shared among a group of people. See Reiner v. Reiner,
supra, 190 Conn. App. 281–82. Thus, the court was cor-
rect in not relying on § 220 to resolve the underlying
action.
   We further conclude that the court correctly applied
§ 201 in resolving the underlying action. The interpreta-
tive guidance provided by § 201 applies in cases where
the parties have attached different meanings to a term
or provision of an agreement but one of the parties
knew or had reason to know of the meaning attached to
that term or provision by the other party. 2 Restatement
(Second), supra, § 201, p. 83. In its memorandum of
decision, the court found that the defendant had reason
to know that the plaintiff believed that the term ‘‘inter-
est’’ meant ‘‘equitable interest’’ and, thus, according to
§ 201, held that the plaintiff’s interpretation of the buy-
out provisions should control. We conclude that the
evidence in the record provides ample support for the
court’s determination that the defendant had reason
to know of the plaintiff’s interpretation of the term
‘‘interest.’’
   First, the evidence establishes that the defendant was
aware of the mortgages on each of the three properties.
The defendant testified at trial that he knew that 603
Farmington, 711 Farmington, and Canton Gateway all
were encumbered by mortgages when the parties exe-
cuted the agreement. Closing documents and e-mails
related to the mortgages for each of those properties
further demonstrate that the defendant knew about the
mortgages. Second, the evidence also supports the
court’s conclusion that the defendant, as an attorney
specializing in ‘‘transactional real estate, business and
mortgage cases’’ for more than twenty-five years, ‘‘had
reason to know that Connecticut follows the title theory
of mortgages and that, therefore, he did not have legal
title to properties encumbered by mortgages.’’ The
defendant testified that he was an accomplished trans-
actional attorney who had decades of extensive experi-
ence and involvement with real estate and mortgage
related transactions. Given this background, the trial
court had a sufficient evidentiary basis to infer that
the defendant knew that ‘‘Connecticut follows the title
theory of mortgages, which provides that on the execu-
tion of a mortgage on real property, the mortgagee holds
legal title and the mortgagor holds equitable title to the
property.’’ (Internal quotation marks omitted.) Mort-
gage Electric Registration Systems, Inc. v. White, 278
Conn. 219, 231, 896 A.2d 797 (2006). Accordingly, it was
reasonable for the court to infer that the defendant
likely knew that because he, as a mortgagor, had only
equitable title to the property, ‘‘he could not convey a
full legal interest in his share of the fair market value
of the three properties.’’ See id.; see also Reiner v.
Reiner, supra, 190 Conn. App. 281. Furthermore, it was
reasonable for the court to infer that the plaintiff would
want to pay the lesser of the two possible prices for
the properties and, hence, the defendant ‘‘had reason
to know that [the plaintiff] believed that ‘interest’
referred to equitable interest and not to full legal inter-
est.’’
   The defendant argues that the court’s findings as to
each party’s understanding of ‘‘interest’’ were clearly
erroneous because the court ignored parol evidence
that showed that both parties understood that the value
of the defendant’s interests in the properties was to
be calculated based on the fair market value of the
properties and not on the amount of equity in the prop-
erties after considering mortgages. In particular, the
defendant relies on exhibits 605 and 606. Exhibit 605
is a series of e-mails, which included a July 6, 2012
e-mail exchange between the defendant and Attorney
Samuel Chester, who was assisting the plaintiff with
the drafting and execution of the agreement. In that
e-mail exchange, the defendant wrote that ‘‘[m]y biggest
concern is mortgaging trust assets before my family is
paid.’’ Chester responded to this concern by writing:
‘‘The buyout of the trust properties is determined by
value, not equity. If [the plaintiff] refinances a trust
property, how would that negatively affect your inter-
est?’’ (Emphasis in original.) The plaintiff and Delales
were copied on Chester’s response to the defendant.
   Exhibit 606 contains additional e-mails sent later on
July 6, 2012, among the defendant, his attorney, Doug
Evans, and Chester. In an e-mail to Evans, on which
Chester was copied, the defendant wrote: ‘‘This is a set
up. . . . Now they want no notice which would allow
[the plaintiff] to encumber everything and avoid pay-
out.’’ In response, Chester wrote to the defendant and
Evans: ‘‘[The defendant’s] buyout is not based upon
equity, but upon fair market value of the properties.
This is no ‘set up.’ ’’ All of the e-mails in exhibits 605
and 606 on which the defendant relies were exchanged
one day after the agreement was executed.
   The defendant argues that these e-mail exchanges
show that the parties, in particular the plaintiff, under-
stood that the buyout amount would be calculated
based on the fair market values of the properties and
not on the amount of equity in those properties when
the buyout occurred. He argues that the court’s conclu-
sion to the contrary was clearly erroneous. We are not
persuaded. The record reflects that the court consid-
ered exhibits 605 and 606 but chose not to ascribe the
weight to them that the defendant contends it should
have.
   The following additional facts and procedural history
inform our analysis. While the present appeal was pend-
ing, on April 5, 2021, the defendant filed with this court
a motion for permission to file a late motion for articula-
tion with the trial court, which we granted. Thereafter,
on May 14, 2021, the defendant filed with the trial court
his motion for articulation, wherein he asked the court
to ‘‘articulate whether it considered the defendant’s
exhibits 605 and 606 in forming its decision . . . .’’ On
June 1, 2021, the trial court granted the defendant’s
motion for articulation, stating: ‘‘The court did consider
exhibits 605 and 606. However, the court did not attach
any weight to the statements contained in these exhib-
its.’’
   It is for the trial court to decide what weight to give
the evidence presented to it. See Vaiuso v. Vaiuso, 2
Conn. App. 141, 146, 477 A.2d 678 (‘‘[t]he weight given
to the evidence before it . . . [is] within the sole prov-
ince of the trial court’’), cert. denied, 194 Conn. 807,
482 A.2d 712 (1984). Furthermore, the court’s decision
to give no weight to those two exhibits was reasonable
given the other evidence it heard. Delales, who negoti-
ated the agreement on behalf of the plaintiff, testified
that the e-mails in exhibits 605 and 606 were sent after
the agreement had been negotiated. Delales also testi-
fied that Chester had not been involved in any of the
negotiations concerning the agreement or in any con-
versations about what ‘‘interest’’ meant. Further,
according to Delales, Chester was not even aware that
the properties were encumbered by mortgages when
he sent the two e-mails in question. Finally, neither the
plaintiff nor Chester was questioned about Chester’s
e-mail in exhibit 606 on which the plaintiff was copied.
Consequently, there was no evidence that the plaintiff
read the e-mail, discussed it with Chester, or agreed
with Chester’s statement regarding how the buyout
amount would be calculated.12 On the basis of the total-
ity of the evidence, the court’s conclusion that exhibits
605 and 606 did not credibly show that the plaintiff
knew or had reason to know of the defendant’s interpre-
tation of the term ‘‘interest’’ was not clearly erroneous.
   We also are unpersuaded by the defendant’s claim
that the court’s conclusion as to the proper interpreta-
tion of ‘‘interest’’ is incorrect because it conflicts with
the plain language of the agreement. More specifically,
the defendant argues that the lack of any references to
equity or mortgages in the agreement’s buyout provi-
sions should have been dispositive on the question of
whether those provisions included consideration of the
existing mortgages. This is essentially the same argu-
ment we rejected in Reiner. In Reiner, this court con-
cluded that the parties’ agreement was ambiguous as
to whether the buyout amount for the defendant’s inter-
ests included the mortgages on the properties. Reiner
v. Reiner, supra, 190 Conn. App. 283–84. That conclu-
sion was binding on the trial court in all subsequent
proceedings. See Marshall v. Marshall, 200 Conn. App.
688, 707–708, 241 A.3d 189 (2020) (‘‘[i]t is a well-recog-
nized principle of law that the opinion of an appellate
court, so far as it is applicable, establishes the law of
the case upon a retrial, and is equally obligatory upon
the parties to the action and upon the trial court’’ (inter-
nal quotation marks omitted)). Moreover, when a con-
tract is ambiguous, the trial court is required to deter-
mine the intent of the parties and is permitted to rely
on extrinsic evidence in doing so. See Hudson City
Savings Bank v. Hellman, 196 Conn. App. 836, 858–59,
231 A.3d 182 (2020). Therefore, the court properly con-
sidered evidence beyond the language of the agreement
when making its factual findings regarding the intent
of the parties.
   For the same reasons, we reject the defendant’s argu-
ment that the court erred because it failed to consider
the entire language of the agreement. According to the
defendant, had the court considered the entirety of the
agreement, it would have found additional language that
supported the defendant’s interpretation of the buyout
provisions. This is yet another species of the defen-
dant’s argument that the agreement, as a whole, is clear
and unambiguous on its face. Again, we reached a con-
trary conclusion in Reiner and did so after considering
the entire language of the agreement. See Reiner v.
Reiner, supra, 190 Conn. App. 282 n.12. The trial court
recognized that it was bound by that conclusion and
properly turned to parol evidence to determine the par-
ties’ intent. This evidence included the testimony of the
parties from which the court found that ‘‘each party
had a consistent and sincere belief that the agreement
embodied his interpretation of the word ‘interest.’ ’’
Given the evidence before it, the court’s finding was
not clearly erroneous. Furthermore, because we had
determined that the language of the agreement is ambig-
uous, and given the court’s finding that the parties had
very different yet sincere views as to what they agreed
to, the court employed a reasonable and logical
approach to resolve their dispute. We find no error in
that approach or in the factual findings on which the
court relied.
  Finally, we reject the defendant’s claim that equity
requires that the mortgage encumbering 603 Farm-
ington not be included in the calculation of the buyout
amount for that property because that mortgage was
taken out solely to fund security deposits on the prop-
erty that had not previously been funded due to misman-
agement by the plaintiff.
   We first note that this claim is inadequately briefed.
‘‘We repeatedly have stated that [w]e are not required
to review issues that have been improperly presented
to this court through an inadequate brief. . . . Analy-
sis, rather than mere abstract assertion, is required in
order to avoid abandoning an issue by failure to brief
the issue properly. . . . [When] a claim is asserted in
the statement of issues but thereafter receives only
cursory attention in the brief without substantive dis-
cussion or citation of authorities, it is deemed to be
abandoned. . . . For a reviewing court to judiciously
and efficiently . . . consider claims of error raised on
appeal . . . the parties must clearly and fully set forth
their arguments in their briefs.’’ (Internal quotation
marks omitted.) C. B. v. S. B., 211 Conn. App. 628,
630, 273 A.3d 271 (2022). The defendant’s argument
in support of this claim is both short and conclusory.
Further, the defendant provides almost no meaningful
analysis in support of the claim and does not provide
a single citation to any applicable legal authority.
Accordingly, the claim is inadequately briefed. See id.,
630–31 (claims were inadequately briefed when party
provided ‘‘no meaningful analysis,’’ ‘‘almost no citation
to applicable legal authorities,’’ and briefing was conclu-
sory).
  Moreover, even assuming that the defendant had
properly briefed this claim, we still would conclude that
the court did not err in finding that the mortgage on
603 Farmington is included in calculating the buyout
amount for that property. As the plaintiff points out,
the present case did not involve a determination of
equity or any equitable adjustments. Instead, the case
solely involved the interpretation of a contract, and
there is no evidence that the parties intended to treat
the mortgage on 603 Farmington any differently from
the mortgages on the other properties. Therefore, the
court did not err in treating 603 Farmington the same
way as the other properties for the purpose of calculat-
ing the buyout amount.
   In sum, for all of the foregoing reasons, we conclude
that the court properly determined that the buyout
amount for the defendant’s interests in the properties
is calculated by multiplying his percentage interest in
each property by the difference of the property’s fair
market value minus any outstanding mortgage debt.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Jeffrey A. Reiner, Trustee, and JAR Partners, LLC, also were named as
plaintiffs in this action. For clarity, we refer to Jeffrey A. Reiner as the
plaintiff. Additionally, the following defendants were named in this action:
Michael D. Reiner, as trustee of the Sheila Reiner Trust; Sheila Reiner,
individually; Sheila Reiner, as trustee of the Michael D. Reiner Trust; Sarah
L. Reiner; Jacob A. Reiner; Rhino Real Estate Investors, LLC; and Connecticut
LLC Irrevocable Trust. Again, for the sake of clarity, we refer to Michael
D. Reiner as the defendant.
   2
     ‘‘A hearing pursuant to Audubon Parking Associates Ltd. Partnership
v. Barclay & Stubbs, Inc., supra, 225 Conn. 811–12, is conducted to decide
whether the terms of a settlement agreement are sufficiently clear and
unambiguous so as to be enforceable as a matter of law.’’ Ackerman v.
Sobol Family Partnership, LLP, 298 Conn. 495, 499 n.5, 4 A.3d 288 (2010).
   3
     Our conclusion in Reiner was different from the trial court’s conclusion
because the trial court denied the plaintiff’s motion to enforce on the basis
of the court’s finding that the agreement was clear and unambiguous and that
it was the defendant’s interpretation, and not the plaintiff’s, that controlled.
Reiner v. Reiner, supra, 190 Conn. App. 275–76.
   4
     ‘‘Nancy Brooks, the sister of the plaintiff and the defendant, was the
third primary beneficiary of the trusts.’’ Reiner v. Reiner, supra, 190 Conn.
App. 271 n.6.
   5
     In the four and one-half years between the execution of the agreement
and the litigation underlying the prior appeal, the parties engaged in exten-
sive litigation concerning property that Eleanore Reiner owned in Florida
and other collateral issues stemming from the execution of the agreement.
Reiner v. Reiner, supra, 190 Conn. App. 273. None of those issues was the
subject of the previous appeal, and those issues are not implicated in the
present case.
   6
     ‘‘For instance, if the parties equally shared a property that had a fair
market value of $1 million and that was encumbered by $900,000 of underly-
ing debt, the buyout amount, pursuant to the [defendant’s] construction,
would be $500,000. As a result, the [plaintiff] would be obligated to pay the
[defendant] five times the amount of the actual equity in the property.’’
Reiner v. Reiner, supra, 190 Conn. App. 275 n.9.
   7
     The proceedings in Rhino Real Estate I and Rhino Real Estate II are
not at issue in the present appeal.
   8
     On June 28, 2019, while the plaintiff’s complaint was pending, the defen-
dant filed a motion seeking ‘‘an order directing [the plaintiff] to immediately
pay the undisputed portion of the outstanding amount due and owing to
[the defendant] under the parties’ settlement agreement . . . plus attorney’s
fees and other money damages . . . .’’ (Emphasis in original.) On July 8,
2019, the plaintiff filed an objection to the defendant’s motion, claiming that
the motion was ‘‘baseless and violative of the Appellate Court’s decision,
which found ambiguity in the settlement [agreement] between the parties.
Until such time as a court adjudicates the ambiguity and determines the
amount to be paid to [the defendant], [the defendant’s] ‘interests’ cannot
be transferred to [the plaintiff], and [the plaintiff] is not obligated to pay
until there is a determination.’’ At the time of the present appeal, the court
had not yet ruled on the defendant’s motion for orders.
   9
     While the present appeal was pending, the plaintiff moved to terminate
the appellate stay that arose under Practice Book § 61-11 (a). The trial court
denied the motion after finding that ‘‘there can be no real proceedings
to enforce or carry out the judgment because the court rendered only a
declaratory judgment . . . . The court did not order anyone to do, or pro-
hibit anyone from doing, anything at all. Because there is no effective auto-
matic stay, the court cannot terminate the automatic stay . . . .’’ The plain-
tiff did not seek further review from this court of the denial of his motion.
   10
      When this appeal was filed on November 13, 2020, the court had rendered
judgment only on the third count of the plaintiff’s complaint, and counts
one and two remained pending. Because counts one and two had yet to be
adjudicated, there was a question of law as to whether the defendant had
appealed from a final judgment. Accordingly, on March 24, 2021, we ordered
the trial court to file an articulation ‘‘addressing whether it rendered judg-
ment on the remaining two counts of the complaint and, if not, stating the
status of counts one and two of the complaint.’’ Also on March 24, 2021,
the plaintiff withdrew the remaining two counts of his complaint. On March
30, 2021, the trial court filed its articulation of decision, wherein it stated:
‘‘At the time of the court’s October 30, 2020 decision, the court [had] entered
judgment only on count three and did not enter judgment on counts one
and two. However, on March 24, 2021, the [plaintiff] filed a withdrawal of
counts one and two. . . . Therefore, at the present time, the court has
entered judgment on all existing counts of the complaint.’’ (Citation omitted.)
Thereafter, we ordered the parties to ‘‘be prepared to address whether the
defendant . . . appealed from a final judgment given that the plaintiff . . .
did not withdraw the first and second counts of the complaint until after
the defendant filed this appeal.’’ At oral argument before this court, both
parties asserted that the defendant’s appeal had properly been taken from
a final judgment. We agree and conclude that, on the basis of the unique
procedural posture of this case, the defendant has appealed from a final
judgment. See Zamstein v. Marvasti, 240 Conn. 549, 556–57, 692 A.2d 781
(1997) (plaintiff properly appealed from final judgment, even though appeal
was originally filed while two counts remained pending before trial court,
because pending counts were later withdrawn after appeal was filed). On
the basis of the particular circumstances of this case, to conclude otherwise
‘‘would unduly elevate form over substance . . . .’’ Id., 557.
   11
      To the extent that the defendant claims that plenary review should apply
because the court made a legal error when it relied on the wrong section
of the Restatement (Second) of Contracts, we note that the Restatement is
not the law and is instead simply a tool for interpreting contracts. See Frank
v. Environmental Sanitation Management, Inc., 687 S.W.2d 876, 885 (Mo.
1985) (‘‘restatements are not law’’) (Blackmar, J., concurring). Accordingly,
the court’s reliance on the Restatement does not require us to conclude
that plenary review is the applicable standard of review.
   12
      At oral argument before this court, the defendant argued that, because
the plaintiff was copied on the e-mails in exhibits 605 and 606 but never
corrected Chester’s belief that the buyout amount for the properties was
‘‘determined by value, not equity,’’ the plaintiff must have agreed with that
interpretation of the term. (Emphasis in original.) We disagree because the
trial court did not reach such a conclusion, and for us to so conclude,
especially without having heard all of the evidence that the trial court did,
would require us to speculate, which we cannot do. See In re Selena O.,
104 Conn. App. 635, 644–45, 934 A.2d 860 (2007) (conclusions that rest on
speculation are erroneous).